Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made as of October 5, 2017 by and among Switch, Ltd., a Nevada limited-liability
company (the “Company”), Switch, Inc., a Nevada corporation (the “Corporation”),
and each Person that holds Common Units (defined below) that has signed this
Agreement (such Persons, collectively, the “Members”).

RECITALS

WHEREAS, the Company and certain of the Members are parties to that certain
Registration Rights Agreement dated as of August 2011 (the “Existing
Agreement”);

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
Class A common stock, par value $0.001 per share (the “Class A Common Stock” and
such shares, the “Shares”), to the public in an underwritten initial public
offering (the “IPO”);

WHEREAS, the Corporation desires to use a portion of the net proceeds from the
IPO to purchase Common Units, and the Company desires to issue its Common Units
to the Corporation in exchange for such portion of the net proceeds from the
IPO;

WHEREAS, immediately prior to the consummation of the issuance of Common Units
by the Company to the Corporation, the Members are the sole members of the
Company;

WHEREAS, concurrent with the execution hereof, the Corporation, the Company and
the Members are entering into that certain Fifth Amended and Restated Operating
Agreement of the Company (such agreement, as it may be amended, restated,
amended and restated, supplemented or otherwise modified form time to time, the
“Operating Agreement”);

WHEREAS, in connection with the effectiveness of the Operating Agreement,
(i) the Corporation will become the sole manager of the Company, (ii) each
Member will become a non-managing member of the Company but otherwise retain
their Common Units in the Company, and (iii) in consideration of the Corporation
acquiring the Common Units and becoming the manager of the Company, among other
things, the Company has provided the Members with a redemption right pursuant to
which the Members may be able to require redemption of their Common Units and
the Corporation may, at the Corporation’s option, redeem or exchange their
Common Units for Class A Common Stock or in cash on the terms set forth in the
Operating Agreement;

WHEREAS, in connection with the transactions described above, the parties desire
to amend and restate the Existing Agreement in its entirety by entering into
this Agreement; and

WHEREAS, the undersigned Members represent a Supermajority (as defined in the
Existing Agreement) necessary to amend and restate the Existing Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

“Acquired Common” has the meaning set forth in Section 8.

“Additional Investor” has the meaning set forth in Section 8, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder. As used in this
definition, “control” (including, with its correlative meanings, “controlling,”
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities, by contract or otherwise).

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

“Class A Common Stock” has the meaning set forth in the recitals.

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.001 per share.

“Class C Common Stock” means the Corporation’s Class C common stock, par value
$0.001 per share.

“Common Units” means the “Common Units” of the Company as defined in the
Operating Agreement.

“Company” has the meaning set forth in the recitals.

“Controlling Holder” means each Roy Holder, each Troesh Holder and each T&M
Holder, in each case so long as such Holder continues to hold Registrable
Securities.

 

2



--------------------------------------------------------------------------------

“Corporation” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holder” means any Person who is the registered holder of Registrable
Securities.

“Holder Indemnified Parties” has the meaning set forth in Section 6(a).

“IPO” has the meaning set forth in the recitals.

“Joinder” has the meaning set forth in Section 8.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“Members” has the meaning set forth in the preamble, and shall be deemed to
include their respective Affiliates, immediate family members, heirs, successors
and assigns who may succeed to such Person as a Holder hereunder.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

“Operating Agreement” has the meaning set forth in the recitals.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

“Registrable Securities” means (i) any Class A Common Stock issued by the
Corporation in a Share Settlement in connection with (x) the redemption by the
Company of Common Units owned by any Member or (y) at the election of the
Corporation, in a direct exchange for Common Units owned by any Member, in each
case in accordance with the terms of the Operating Agreement, (ii) any common
Capital Stock of the Corporation or of any Subsidiary of the Corporation issued
or issuable with respect to the securities referred to in clause (i) above by

 

3



--------------------------------------------------------------------------------

way of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) any
other Shares owned by Persons that are the registered holders of securities
described in clauses (i) or (ii) above. As to any particular Registrable
Securities owned by any Person, such securities shall cease to be Registrable
Securities on the date such securities have been (a) sold or distributed
pursuant to a Public Offering, (b) sold in compliance with Rule 144 following
the consummation of the IPO or (c) repurchased by the Corporation or a
Subsidiary of the Corporation or otherwise have ceased to be outstanding. For
purposes of this Agreement, a Person shall be deemed to be a Holder, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire, directly or indirectly, such Registrable Securities
(upon conversion or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder; provided a holder of Registrable Securities may only
request that Registrable Securities in the form of Capital Stock of the
Corporation that is registered or to be registered as a class under Section 12
of the Exchange Act be registered pursuant to this Agreement. For the avoidance
of doubt, while Common Units may constitute Registrable Securities, under no
circumstances shall the Corporation be obligated to register Common Units and
only Shares issuable upon redemption or exchange of such Common Units will be
registered. Notwithstanding the foregoing any Registrable Securities held by any
Person that may be sold under Rule 144(b)(1)(i) without limitation under any
other of the requirements of Rule 144 shall not be deemed to be Registrable
Securities upon notice from the Corporation to such Person and the Corporation
shall, at such Person’s request, remove the legend provided for in Section 11.

“Registration Expenses” has the meaning set forth in Section 5(a).

“Roy Holder” means any Holder identified as a Roy Holder on the signature page
to this Agreement.

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

“Schedule of Investors” means the schedule maintained by the Corporation, which
shall reflect each Holder from time to time party to this Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Share Settlement” means “Share Settlement” as defined in the Operating
Agreement.

“Shares” has the meaning set forth in the recitals.

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

4



--------------------------------------------------------------------------------

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Suspension Period” has the meaning set forth in Section 2(f)(i).

“Troesh Holder” means any Holder identified as a Troesh Holder on the signature
page to this Agreement.

“T&M Holder” means any Holder identified as a T&M Holder on the signature page
to this Agreement.

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

“Violation” has the meaning set forth in Section 6(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2. Demand Registrations.

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time from and after 180 days following the IPO, Controlling
Holders holding at least a majority of the Registrable Securities held by all
Controlling Holders may request registration under the Securities Act of all or
any portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), and Controlling Holders holding at

 

5



--------------------------------------------------------------------------------

least a majority of the Registrable Securities held by all Controlling Holders
may request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-3 or any similar short-form registration
(“Short-Form Registrations”) if available; provided that the Corporation shall
not be obligated to file any registration statement related to any Long Form
Registration or Short Form Registration under this Section 2(a) unless the Long
Form Registration or Short Form Registration is reasonably expected to register
at least $10.0 million in Registrable Securities held by the Controlling Holders
making the request. All registrations requested pursuant to this Section 2(a)
are referred to herein as “Demand Registrations.” The Controlling Holders making
a Demand Registration may request that the registration be made pursuant to Rule
415 under the Securities Act (a “Shelf Registration”) and, if the Corporation is
a WKSI at the time any request for a Demand Registration is submitted to the
Corporation, that such Shelf Registration be an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”). Following the request for the Demand Registration, the
Corporation shall give written notice of the Demand Registration to all other
Holders and, subject to the terms of Section 2(e), shall include in such Demand
Registration (and in all related registrations and qualifications under state
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Corporation has received written requests for inclusion
therein within fifteen (15) days after the receipt of the Corporation’s notice;
provided that the Corporation shall provide notice of the Demand Registration to
all other Holders no later than five (5) days prior to the non-confidential
filing of the registration statement with respect to the Demand Registration.
Each Holder agrees that (1) such notice constitutes MNPI and that it will not
engage in any transaction in any securities of the Corporation or until such
notice and the information contained therein ceases to constitute MNPI and
(2) such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the
Corporation until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Holder in breach of the terms of this Agreement. Notwithstanding the foregoing,
the Corporation shall not be required to take any action that would otherwise be
required under this Section 2 if such action would violate any lock-up or
hold-back provision contained in the underwriting agreement entered into in
connection with any underwritten Public Offering.

(b) Long-Form Registrations. The Controlling Holders shall be entitled to
request up to three (3) Long-Form Registrations in which the Corporation shall
pay all Registration Expenses, regardless of whether any registration statement
is filed or any such Demand Registration is consummated. All Long-Form
Registrations shall be underwritten registrations unless otherwise approved by
Controlling Holders holding at least a majority of the Registrable Securities
held by all Controlling Holders making the Demand Registration.

(c) Short-Form Registrations. In addition to the Long-Form Registrations
described in Section 2(b), the Controlling Holders shall be entitled to request
an unlimited number of Short-Form Registrations in which the Corporation shall
pay all Registration Expenses, regardless of whether any registration statement
is filed or any such Demand Registration is consummated. Demand Registrations
shall be Short-Form Registrations whenever the Corporation is permitted to use
any applicable short form and if the managing underwriters (if any) agree to the
use of a Short-Form Registration. After the Corporation has become subject to
the reporting requirements of the Exchange Act, the Corporation shall use its
reasonable efforts to make Short-Form Registrations available for the sale of
Registrable Securities.

 

6



--------------------------------------------------------------------------------

(d) Shelf Registrations.

(i) Subject to the availability of required financial information, as promptly
as practicable after the Corporation receives written notice of a request for a
Shelf Registration, the Corporation shall file with the Securities and Exchange
Commission a registration statement under the Securities Act for the Shelf
Registration (a “Shelf Registration Statement”). The Corporation shall use its
reasonable efforts to cause any Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the initial
filing of such Shelf Registration Statement, and once effective, the Corporation
shall cause such Shelf Registration Statement to remain continuously effective
for such time period as is specified in the request by the Holders, but for no
time period longer than the period ending on the earliest of (A) the third
anniversary of the initial effective date of such Shelf Registration Statement,
(B) the date on which all Registrable Securities covered by such Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement, and (C) the date as of which there are no longer any Registrable
Securities covered by such Shelf Registration Statement in existence. Without
limiting the generality of the foregoing, the Corporation shall use its
reasonable efforts to prepare a Shelf Registration Statement with respect to all
of the Registrable Securities owned by or issuable to the Members in accordance
with the terms of the Operating Agreement (or such other number of Registrable
Securities specified in writing by the Holder with respect to the Registrable
Securities owned by or issuable to such Holder) to enable and cause such Shelf
Registration Statement to be filed and maintained with the Securities and
Exchange Commission as soon as practicable after the Corporation becomes
eligible to file a Shelf Registration Statement for a Short-Form Registration;
provided that any of the Members may, with respect to itself, instruct the
Corporation in writing not to include in such Shelf Registration Statement the
Registrable Securities owned by or issuable to such Holder. In order for any of
the Members to be named as a selling securityholder in such Shelf Registration
Statement, the Corporation may require such Holder to deliver all information
about such Holder that is required to be included in such Shelf Registration
Statement in accordance with applicable law, including Item 507 of Regulation
S-K promulgated under the Securities Act, as amended from time to time, or any
similar successor rule thereto. Notwithstanding anything to the contrary in
Section 2(d)(ii), any Holder that is named as a selling securityholder in such
Shelf Registration Statement may make a secondary resale under such Shelf
Registration Statement without the consent of the Holders representing a
majority of the Registrable Securities or any other Holder if such resale does
not require a supplement to the Shelf Registration Statement.

(ii) In the event that a Shelf Registration Statement is effective, Holders
holding Registrable Securities with an aggregate market value of at least $50.0
million shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering (an “Underwritten
Takedown”)) Registrable Securities available for sale pursuant to such
registration statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect, and the

 

7



--------------------------------------------------------------------------------

Corporation shall pay all Registration Expenses in connection therewith;
provided that Controlling Holders shall have the right at any time and from time
to time to elect to sell pursuant to an offering (including an Underwritten
Takedown) pursuant to a Shelf Offering Request (as defined below) made by such
Controlling Holders so long as the amount of Registrable Securities requested to
be included in such Shelf Offering Request (including any Registrable Securities
included pursuant to the third succeeding sentence) by such Controlling Holders
is reasonably expected to result in aggregate gross proceeds to such Controlling
Holders in excess of $25.0 million. The applicable Holders shall make such
election by delivering to the Corporation a written request (a “Shelf Offering
Request”) for such offering specifying the number of Shelf Registrable
Securities that such Holders desire to sell pursuant to such offering (the
“Shelf Offering”). As promptly as practicable, but no later than two Business
Days after receipt of a Shelf Offering Request, the Corporation shall give
written notice (the “Shelf Offering Notice”) of such Shelf Offering Request to
all other holders of Shelf Registrable Securities. The Corporation, subject to
Sections 2(e) and 7 hereof, shall include in such Shelf Offering the Shelf
Registrable Securities of any other Holder that shall have made a written
request to the Corporation for inclusion in such Shelf Offering (which request
shall specify the maximum number of Shelf Registrable Securities intended to be
sold by such Holder) within seven (7) days after the receipt of the Shelf
Offering Notice. The Corporation shall, as expeditiously as possible (and in any
event within twenty (20) days after the receipt of a Shelf Offering Request,
unless a longer period is agreed to by the Holders representing a majority of
the Registrable Securities that made the Shelf Offering Request), use its
reasonable efforts to facilitate such Shelf Offering. Each Holder agrees that
(1) such notice constitutes MNPI and that it will not engage in any transaction
in any securities of the Corporation until such notice and the information
contained therein ceases to constitute MNPI and (2) such Holder shall treat as
confidential the receipt of the Shelf Offering Notice and shall not disclose or
use the information contained in such Shelf Offering Notice without the prior
written consent of the Corporation until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.

(iii) Notwithstanding the foregoing, if Controlling Holders holding Registrable
Securities with an aggregate market value of at least $25.0 million wish to
engage in an underwritten block trade off of a Shelf Registration Statement
(either through filing an Automatic Shelf Registration Statement or through a
take-down from an existing Shelf Registration Statement), then notwithstanding
the foregoing time periods, such Holders only need to notify the Corporation of
the block trade Shelf Offering two (2) Business Days prior to the day such
offering is to commence (unless a longer period is agreed to by Holders
representing a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Corporation shall promptly notify other
Holders and such other Holders must elect whether or not to participate by the
next Business Day (i.e., one (1) Business Day prior to the day such offering is
to commence) (unless a longer period is agreed to by Holders representing a
majority of the Registrable Securities wishing to engage in the underwritten
block trade) and the Corporation shall as expeditiously as possible use its
reasonable efforts to facilitate such offering (which may close as early as
three (3) Business Days after the date it commences); provided that Holders
representing a majority of the Registrable Securities wishing to engage in the

 

8



--------------------------------------------------------------------------------

underwritten block trade shall use commercially reasonable efforts to work with
the Corporation and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the underwritten block trade.

(iv) The Corporation shall, at the request of Holders representing a majority of
the Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by such Holders to effect such Shelf
Offering.

(e) Priority on Demand Registrations and Shelf Offerings. The Corporation shall
not include in any Demand Registration or Shelf Offering any securities that are
not Registrable Securities without the prior written consent of Holders
representing a majority of the Registrable Securities included in such
registration or offering. If a Demand Registration or a Shelf Offering is an
underwritten offering and the managing underwriters advise the Corporation in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the
Corporation shall include in such registration or offering, as applicable, prior
to the inclusion of any securities which are not Registrable Securities the
number of Registrable Securities requested by Holders to be included that, in
the opinion of such underwriters, can be sold, without any such adverse effect,
pro rata among the respective Holders thereof on the basis of the amount of
Registrable Securities owned by each such Holder that such Holder of Registrable
Securities shall have requested to be included therein. Alternatively, if the
number of Registrable Securities which can be included on a Shelf Registration
Statement is otherwise limited by Instruction I.B.6 to Form S-3 (or any
successor provision thereto), the Corporation shall include in such registration
or offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which
can be included on such Shelf Registration Statement in accordance with the
requirements of Form S-3, pro rata among the respective Holders thereof on the
basis of the amount of Registrable Securities owned by each such Holder that
such Holder of Registrable Securities shall have requested to be included
therein.

(f) Restrictions on Demand Registration and Shelf Offerings.

(i) The Corporation shall not be obligated to effect any Demand Registration
within 90 days after the effective date of a previous Demand Registration or a
previous registration in which Registrable Securities were included pursuant to
Section 3. The Corporation may postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the Holders if (A) the Corporation’s board of directors determines in its
reasonable good faith judgment that the offer or sale of Registrable Securities
would

 

9



--------------------------------------------------------------------------------

reasonably be expected to have a material adverse effect on any proposal or plan
by the Corporation or any Subsidiary to engage in any material acquisition of
assets or stock (other than in the ordinary course of business) or any material
merger, consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Corporation or any Subsidiary, (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of MNPI not otherwise required to be
disclosed under applicable law, and (C) either (x) the Corporation has a bona
fide business purpose for preserving the confidentiality of such transaction or
(y) disclosure of such MNPI would have a material adverse effect on the
Corporation or the Corporation’s ability to consummate such transaction;
provided that in such event, the Holders shall be entitled to withdraw such
request for a Demand Registration or underwritten Shelf Offering and the
Corporation shall pay all Registration Expenses in connection with such Demand
Registration or Shelf Offering. The Corporation may delay a Demand Registration
hereunder only once in any twelve-month period, except with the consent of the
Controlling Holders holding at least a majority of the Registrable Securities
held by all Controlling Holders. The Corporation also may extend the Suspension
Period with the consent of the Controlling Holders holding at least a majority
of the Registrable Securities held by all Controlling Holders, which consent
shall not be unreasonably withheld.

(ii) In the case of an event that causes the Corporation to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(i) above or pursuant
to applicable subsections of Section 4(a)(vi) (a “Suspension Event”), the
Corporation shall give a notice to the Holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing. If the basis of
such suspension is nondisclosure of MNPI, the Corporation shall not be required
to disclose the subject matter of such MNPI to Holders. A Holder shall not
effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Corporation and prior to receipt of an End of
Suspension Notice (as defined below). Each Holder agrees that (1) such notice
constitutes MNPI and that it will not engage in any transaction in any
securities of the Corporation until such notice and the information contained
therein ceases to constitute MNPI and (2) such Holder shall treat as
confidential the receipt of the Suspension Notice and shall not disclose or use
the information contained in such Suspension Notice without the prior written
consent of the Corporation until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. Holders may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Corporation, which End of
Suspension Notice shall be given by the Corporation to the Holders and their
counsel, if any, promptly following the conclusion of any Suspension Event.

(iii) Notwithstanding any provision herein to the contrary, if the Corporation
gives a Suspension Notice with respect to any Shelf Registration Statement
pursuant to

 

10



--------------------------------------------------------------------------------

this Section 2(f), the Corporation agrees that it shall (A) extend the period of
time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice,
and (B) provide copies of any supplemented or amended prospectus necessary to
resume sales, with respect to each Suspension Event; provided that such period
of time shall not be extended beyond the date that there are no longer
Registrable Securities covered by such Shelf Registration Statement.

(g) Selection of Underwriters. Holders representing a majority of the
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and manager(s) to administer the offering
(including assignment of titles), subject to the Corporation’s approval, which
is not to be unreasonably withheld, conditioned or delayed. If any Shelf
Offering is an Underwritten Takedown, the Holders representing a majority of the
Registrable Securities participating in such Underwritten Takedown shall have
the right to select the investment banker(s) and manager(s) to administer the
offering relating to such Shelf Offering (including assignment of titles),
subject to the Corporation’s approval not be unreasonably withheld, conditioned
or delayed.

(h) Other Registration Rights. The Corporation represents and warrants that it
is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Corporation. Except as provided in this Agreement, the Corporation shall not
grant to any Persons the right to request the Corporation or any Subsidiary to
register any Capital Stock of the Corporation or of any Subsidiary, or any
securities convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the Controlling Holders holding at least a
majority of the Registrable Securities held by all Controlling Holders.

Section 3. Piggyback Registrations.

(a) Right to Piggyback. Following the IPO, whenever the Corporation proposes to
register any of its securities under the Securities Act (other than (i) pursuant
to a Demand Registration, (ii) in connection with registrations on Form S-4 or
S-8 promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Corporation shall give prompt
written notice to all Holders of its intention to effect such Piggyback
Registration and, subject to the terms of Section 3(c) and Section 3(d), shall
include in such Piggyback Registration (and in all related registrations or
qualifications under blue sky laws and in any related underwriting) all
Registrable Securities with respect to which the Corporation has received
written requests for inclusion therein within twenty (20) days after delivery of
the Corporation’s notice.

(b) Piggyback Expenses. The Registration Expenses of the Holders shall be paid
by the Corporation in all Piggyback Registrations, whether or not any such
registration became effective.

 

11



--------------------------------------------------------------------------------

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Corporation, and the managing
underwriters advise the Corporation in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Corporation shall include in such registration (i) first, the
securities the Corporation proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders on the basis of the number of Registrable Securities owned by each
such Holder that such Holder of Registrable Securities shall have requested to
be included therein, and (iii) third, other securities requested to be included
in such registration which, in the opinion of the underwriters, can be sold
without any such adverse effect.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Corporation’s
securities (other than the Holders), and the managing underwriters advise the
Corporation in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Corporation shall include
in such registration (i) first, the securities requested to be included therein
by the initial holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities of Holders requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect, pro rata among the such Holders on the basis of the number of
Registrable Securities owned by each such Holder that such Holder of Registrable
Securities shall have requested to be included therein and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
shall be at the election of the Corporation (in the case of a primary
registration) or at the election of the holders of other Corporation securities
requesting such registration (in the case of a secondary registration); provided
that Holders representing a majority of the Registrable Securities included in
such Piggyback Registration may request that one or more investment banker(s) or
manager(s) be included in such offering (such request not to be binding on the
Corporation or such other initiating holders of Corporation securities).

(f) Right to Terminate Registration. The Corporation shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by the Corporation in accordance with Section 5.

Section 4. Registration Procedures.

(a) Whenever the Holders have requested that any Registrable Securities be
registered pursuant to this Agreement or have initiated a Shelf Offering,
(i) such Holders shall, if

 

12



--------------------------------------------------------------------------------

applicable, cause such Registrable Securities to be exchanged into shares of
Class A Common Stock in accordance with the terms of the Operating Agreement
prior to sale of such Registrable Securities, and (ii) the Corporation shall use
its reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Corporation shall as expeditiously as
possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable efforts to cause such registration statement to become
effective (provided that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Corporation shall furnish to the
counsel selected by the Holders representing a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Corporation or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

13



--------------------------------------------------------------------------------

(v) use its reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (B) consent to general service of
process in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(f), at the request of any such seller, the Corporation
shall prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

(vii) use reasonable efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Corporation are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

(viii) use reasonable efforts to provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement;

(ix) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Holders
representing a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split,
combination of shares, recapitalization or reorganization);

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of

 

14



--------------------------------------------------------------------------------

the Corporation as shall be necessary to enable them to exercise their due
diligence responsibility, and cause the Corporation’s officers, directors,
employees, agents, representatives and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its reasonable efforts to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Corporation’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158;

(xiii) to the extent that a Holder, in its sole and exclusive judgment, might be
deemed to be an underwriter of any Registrable Securities or a controlling
person of the Corporation, permit such Holder to participate in the preparation
of such registration or comparable statement and allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Corporation, which in the reasonable judgment of such Holder and its counsel
should be included;

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Class A Common Stock included in such registration
statement for sale in any jurisdiction use reasonable efforts promptly to obtain
the withdrawal of such order;

(xv) use its reasonable efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(xvi) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

15



--------------------------------------------------------------------------------

(xvii) cooperate with each Holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii) use its reasonable efforts to make available the executive officers of
the Corporation to participate with the Holders of Registrable Securities
covered by the registration statement and any underwriters in any “road shows”
or other selling efforts that may be reasonably requested by the Holders in
connection with the methods of distribution for the Registrable Securities;

(xix) in the case of any underwritten Public Offering, use its reasonable
efforts to obtain one or more comfort letters from the Corporation’s independent
public accountants in customary form and covering such matters of the type
customarily covered by comfort letters as the Holders representing a majority of
the Registrable Securities being sold reasonably request;

(xx) in the case of any underwritten Public Offering, use its reasonable efforts
to provide a legal opinion of the Corporation’s outside counsel, dated the
closing date of the Public Offering, in customary form and covering such matters
of the type customarily covered by legal opinions of such nature, which opinion
shall be addressed to the underwriters and the Holders of such Registrable
Securities being sold;

(xxi) if the Corporation files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its reasonable efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

(xxii) if the Corporation does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

(xxiii) if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, file a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Corporation is required to re-evaluate its WKSI status the
Corporation determines that it is not a WKSI, use its reasonable efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

(b) Any officer of the Corporation who is a Holder agrees that if and for so
long as he or she is employed by the Corporation or any Subsidiary thereof, he
or she shall participate fully in the sale process in a manner customary and
reasonable for persons in like positions and consistent with his or her other
duties with the Corporation and in accordance with applicable law, including the
preparation of the registration statement and the preparation and presentation
of any road shows.

 

16



--------------------------------------------------------------------------------

(c) The Corporation may require each Holder requesting, or electing to
participate in, any registration to furnish the Corporation such information
regarding such Holder and the distribution of such Registrable Securities as the
Corporation may from time to time reasonably request in writing.

(d) If the Members or any of their respective Affiliates seek to effectuate an
in-kind distribution of all or part of their respective Registrable Securities
to their respective direct or indirect equityholders, the Corporation shall,
subject to any applicable lock-ups, work with the foregoing persons to
facilitate such in-kind distribution in the manner reasonably requested.

Section 5. Registration Expenses.

(a) The Corporation’s Obligation. All expenses incident to the Corporation’s
performance of or compliance with this Agreement (including all registration,
qualification and filing fees, fees and expenses of compliance with securities
or blue sky laws, printing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Corporation and all independent certified public accountants, underwriters
(excluding underwriting discounts and commissions) and other Persons retained by
the Corporation) (all such expenses being herein called “Registration
Expenses”), shall be borne as provided in this Agreement, except that the
Corporation shall, in any event, pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Corporation are then listed. Each Person that sells
securities pursuant to a Demand Registration or Piggyback Registration hereunder
shall bear and pay all underwriting discounts and commissions applicable to the
securities sold for such Person’s account.

(b) Counsel Fees and Disbursements. In connection with each Demand Registration,
each Piggyback Registration and each Shelf Offering that is an underwritten
Public Offering, the Corporation shall reimburse the Holders of Registrable
Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the Holders representing a majority of
the Registrable Securities included in such registration or participating in
such Shelf Offering.

Section 6. Indemnification and Contribution.

(a) By the Corporation. The Corporation shall indemnify and hold harmless, to
the extent permitted by law, each Holder, such Holder’s officers, directors,
managers, employees, agents and representatives, and each Person who controls
such Holder (within the meaning of the Securities Act) (the “Holder Indemnified
Parties”) against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations

 

17



--------------------------------------------------------------------------------

(each a “Violation”) by the Corporation: (i) any untrue or alleged untrue
statement of material fact contained in (A) any registration statement,
prospectus, preliminary prospectus or Free-Writing Prospectus, or any amendment
thereof or supplement thereto or (B) any application or other document or
communication (in this Section 6, collectively called an “application”) executed
by or on behalf of the Corporation or based upon written information furnished
by or on behalf of the Corporation filed in any jurisdiction in order to qualify
any securities covered by such registration under the securities laws thereof,
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (iii) any
violation or alleged violation by the Corporation of the Securities Act or any
other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Corporation and relating to action or
inaction required of the Corporation in connection with any such registration,
qualification or compliance. In addition, the Corporation will reimburse such
Holder Indemnified Party for any legal or any other expenses reasonably incurred
by them in connection with investigating or defending any such losses.
Notwithstanding the foregoing, the Corporation shall not be liable in any such
case to the extent that any such losses result from, arise out of, are based
upon, or relate to an untrue statement or alleged untrue statement, or omission
or alleged omission, made in such registration statement, any such prospectus,
preliminary prospectus or Free-Writing Prospectus or any amendment or supplement
thereto, or in any application, in reliance upon, and in conformity with,
written information prepared and furnished in writing to the Corporation by such
Holder Indemnified Party expressly for use therein or by such Holder Indemnified
Party’s failure to deliver a copy of the registration statement or prospectus or
any amendments or supplements thereto after the Corporation has furnished such
Holder Indemnified Party with a sufficient number of copies of the same. In
connection with an underwritten offering, the Corporation shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Holder Indemnified
Parties.

(b) By Each Holder. In connection with any registration statement in which a
Holder is participating, each such Holder shall furnish to the Corporation in
writing such information and affidavits as the Corporation reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify the Corporation, its officers,
directors, managers, employees, agents and representatives, and each Person who
controls the Corporation (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
Holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each Holder and shall be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to

 

18



--------------------------------------------------------------------------------

indemnification hereunder only to the extent such failure has prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld,
conditioned or delayed). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicted indemnified parties shall have a right
to retain one separate counsel, chosen by the Holders representing a majority of
the Registrable Securities included in the registration if such Holders are
indemnified parties, at the expense of the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 6 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Notwithstanding anything to the contrary
in this Section 6, an indemnifying party shall not be liable for any amounts
paid in settlement of any loss, claim, damage, liability, or action if such
settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

 

19



--------------------------------------------------------------------------------

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement. Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 7. Underwritten Registrations.

(a) Participation. No Person may participate in any Public Offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements (including
pursuant to any over-allotment or “green shoe” option requested by the
underwriters; provided that no Holder shall be required to sell more than the
number of Registrable Securities such Holder has requested to include) and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockup agreements and other documents required under
the terms of such underwriting arrangements. Each Holder shall execute and
deliver such other agreements as may be reasonably requested by the Corporation
and the lead managing underwriter(s) that are consistent with such Holder’s
obligations under Section 4 and this Section 7(a) or that are necessary to give
further effect thereto. To the extent that any such agreement is entered into
pursuant to, and consistent with, this Section 7(a), the respective rights and
obligations created under such agreement shall supersede the respective rights
and obligations of the Holders, the Corporation and the underwriters created
pursuant to this Section 7(a).

(b) Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders representing a majority of the Registrable Securities
included in such underwritten offering.

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in
Section 4(a)(vi)(B) or (C), shall immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 4(a)(vi). In the event the Corporation has given any
such notice, the applicable time period set forth in Section 4(a)(iii) during
which a Registration Statement is to remain effective shall be extended by the
number of days during the period from and including the date of the giving of

 

20



--------------------------------------------------------------------------------

such notice pursuant to this Section 7(c) to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 4(a)(vi).

Section 8. Additional Parties; Joinder. Subject to the prior written consent of
the Controlling Holders holding at least a majority of the Registrable
Securities held by all Controlling Holders, the Corporation may make any Person
who acquires Class A Common Stock or rights to acquire Class A Common Stock from
the Corporation after the date hereof (including any Person who acquires Common
Units) a party to this Agreement (each such Person, an “Additional Investor”)
and to succeed to all of the rights and obligations of a Holder under this
Agreement by obtaining an executed joinder to this Agreement from such
Additional Investor in the form of Exhibit A attached hereto (a “Joinder”). Upon
the execution and delivery of a Joinder by such Additional Investor, the Class A
Common Stock of the Corporation acquired by such Additional Investor or issuable
upon redemption or exchange of Common Units acquired by such Additional Investor
(the “Acquired Common”) shall be Registrable Securities to the extent provided
herein, such Additional Investor shall be a Holder under this Agreement with
respect to the Acquired Common, and the Corporation shall add such Additional
Investor’s name and address to the Schedule of Investors.

Section 9. Current Public Information. At all times after the Corporation has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Corporation shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
Holder may reasonably request, all to the extent required to enable such Holders
to sell Registrable Securities pursuant to Rule 144. Upon request, the
Corporation shall deliver to any Holder a written statement as to whether it has
complied with such requirements.

Section 10. Subsidiary Public Offering. If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries (including the Company), the
Corporation distributes securities of such Subsidiary to its equityholders, then
the rights and obligations of the Corporation pursuant to this Agreement shall
apply, mutatis mutandis, to such Subsidiary, and the Corporation shall cause
such Subsidiary to comply with such Subsidiary’s obligations under this
Agreement.

Section 11. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Corporation,
(ii) a transfer by any Member or any of its Affiliates to its respective
equityholders, (iii) a Public Offering, (iv) a sale pursuant to Rule 144 after
the completion of the IPO or (v) a transfer in connection with a sale of the
Corporation, prior to transferring any Registrable Securities to any Person
(including by operation of law), the transferring Holder shall cause the
prospective transferee to execute and deliver to the Corporation a Joinder
agreeing to be bound by the terms of this Agreement. Any transfer or attempted
transfer of any Registrable Securities in violation of any provision of this
Agreement shall be void, and the Corporation shall not record such transfer on
its books or treat any purported transferee of such Registrable Securities as
the owner thereof for any purpose.

 

21



--------------------------------------------------------------------------------

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF OCTOBER 5, 2017, BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE
“CORPORATION”) AND CERTAIN OF THE CORPORATION’S STOCKHOLDERS, AS AMENDED FROM
TIME TO TIME. A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE CORPORATION TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

The Corporation shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof, and shall cause the Company to
imprint such legend on certificates, if any, evidencing Common Units
exchangeable for Registrable Securities outstanding prior to the date hereof.
The legend set forth above shall be removed from the certificates evidencing any
securities that have ceased to be Registrable Securities.

Section 12. MNPI Provisions.

(a) Each Holder acknowledges that (i) the provisions of this Agreement that
require communications by the Corporation or other Holders to such Holder may
result in such Holder and its Representatives (as defined below) acquiring MNPI
(which may include, solely by way of illustration, the fact that an offering of
the Corporation’s securities is pending or the number of Corporation securities
or the identity of the selling Holders), and (ii) there is no limitation on the
duration of time that such Holder and its Representatives may be in possession
of MNPI and no requirement that the Company or other Holders make any public
disclosure to cause such information to cease to be MNPI; provided that the
Corporation will use commercially reasonable efforts to promptly notify each
Holder if any proposed registration or offering for which a notice has been
delivered pursuant to this Agreement has been terminated or aborted.

(b) Each Holder agrees that it will maintain the confidentiality of such MNPI
and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”); provided that a holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, affiliates and financial and
other advisors (collectively, the “Representatives”), but solely to the extent
such disclosure reasonably relates to its evaluation of exercise of its rights
under this Agreement and the sale of any Registrable Securities in connection
with the subject of the notice, (ii) any federal or state regulatory authority
having jurisdiction over such Holder, (iii) any Person if necessary to effect
compliance with any law, rule, regulation or order applicable to such Holder,
(iv) in response to any subpoena or other legal process, or (v) in connection
with any litigation to which such Holder is a party; provided further, that in
the case of clause (i), the recipients of such MNPI are subject to the Policies
or agree to hold confidential the MNPI in a manner substantially consistent with
the terms of this Section 12 and that in the case of clauses (ii) through (v),
such disclosure is required by law and you promptly notify the Corporation of
such disclosure to the extent such Holder is legally permitted to give such
notice.

 

22



--------------------------------------------------------------------------------

(c) Each Holder, by its execution of a counterpart to this agreement or of a
Joinder, hereby (i) acknowledges that it is aware that the U.S. securities laws
prohibit any person who has MNPI about a company from purchasing or selling,
directly or indirectly, securities of such company (including entering into
hedge transactions involving such securities), or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities, and
(ii) agrees that it will not use, and that it will use its reasonable efforts to
assure that none of its representatives will use or permit any third party to
use, any MNPI the Corporation provides in contravention of the U.S. securities
laws and that it will cease trading in the Corporation’s and the Company’s
securities while in possession of material non-public information.

(d) Each Holder shall have the right, at any time and from time to time
(including after receiving information regarding any potential Public Offering),
to elect not to receive any notice that the Corporation or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Corporation a written statement signed by such Holder that it does not want
to receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement, for so long as such
Opt-Out Request is in effect, (i) the Corporation and other Holders shall not be
required to, and shall not, deliver any notice or other information required to
be provided to Holders hereunder to the extent that the Corporation or such
other Holders reasonably expect would result in a Holder acquiring MNPI and
(ii) such Holder waives any right to participate in any registration covered by
this Agreement. An Opt-Out Request may state a date on which it expires or, if
no such date is specified, shall remain in effect indefinitely. A Holder who
previously has given the Corporation an Opt-Out Request may revoke such request
at any time, and there shall be no limit on the ability of a Holder to issue and
revoke subsequent Opt-Out Requests; provided that each Holder shall use
commercially reasonable efforts to minimize the administrative burden on the
Corporation arising in connection with any such Opt-Out Requests.

Section 13. General Provisions.

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Corporation and Holders holding a majority of the Registrable
Securities; provided that no such amendment, modification or waiver that would
materially and adversely affect a Holder in a manner materially different than
any other Holder (provided that the accession by Additional Investors to this
Agreement pursuant to Section 8 shall not be deemed to adversely affect any
Holder), shall be effective against such Holder without the consent of such
Holder that is materially and adversely affected thereby and provided further
that any amendment, modification or waiver that would materially and adversely
affect the rights of the Controlling Holders shall also require the prior
written consent of the Controlling Holders holding a majority of the Registrable
Securities held by all Controlling Holders. The failure or delay of any Person
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such Person
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. A waiver or consent to or of any

 

23



--------------------------------------------------------------------------------

breach or default by any Person in the performance by that Person of his, her or
its obligations under this Agreement shall not be deemed to be a consent or
waiver to or of any other breach or default in the performance by that Person of
the same or any other obligations of that Person under this Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Effectiveness. This Agreement shall be effective upon the date hereof;
provided, however, that in the event the Corporation fails to acquire any Common
Units within four (4) Business Days following the date hereof (or such later
date as may be agreed to by the Company) then this Agreement shall immediately
be deemed null and void ab initio, this Agreement shall be of no further force
and the Existing Agreement will govern the rights and obligations of the Company
and the Members.

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(e) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(f) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Corporation and its successors and assigns and the
Holders and their respective successors and assigns (whether so expressed or
not). In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit Holders are also for the
benefit of, and enforceable by, any subsequent or successor Holder.

(g) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but; if not, then on the next

 

24



--------------------------------------------------------------------------------

Business Day, (iii) one (1) Business Day after it is sent to the recipient by
reputable overnight courier service (charges prepaid) or (iv) three (3) Business
Days after it is mailed to the recipient by first class mail, return receipt
requested. Such notices, demands and other communications shall be sent to the
Corporation at the address specified below and to any Member or to any other
party subject to this Agreement at such address as indicated on the Schedule of
Investors, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
party may change such party’s address for receipt of notice by providing prior
written notice of the change to the sending party as provided herein. The
Corporation’s address is:

Switch, Inc.

7135 S. Decatur Boulevard

Las Vegas, NV 89118

Attention: Corporate Secretary

Email: secretary@switch.com

With a copy to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor,

Costa Mesa, CA 92626

Attention: Shayne Kennedy

Facsimile: (714) 755-8290

Email: shayne.kennedy@lw.com

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

(h) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the immediately following Business Day.

(i) Governing Law. The corporate law of the State of Nevada shall govern all
issues and questions concerning the relative rights of the Corporation and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(j) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

25



--------------------------------------------------------------------------------

(k) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE STATE OR FEDERAL COURTS OF
THE STATE OF NEVADA, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(l) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Corporation and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(m) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(n) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(o) Counterparts. This Agreement may be executed in multiple counterparts,
including pursuant to an omnibus signature page, any one of which need not
contain the signature of more than one party, but all such counterparts taken
together shall constitute one and the same agreement.

 

26



--------------------------------------------------------------------------------

(p) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(q) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

(r) No Inconsistent Agreements. The Corporation shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

* * * * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first written above.

 

SWITCH, INC. By:   /s/ Gabe Nacht Name: Gabe Nacht Title: Chief Financial
Officer

 

SWITCH, LTD. By:   /s/ Gabe Nacht Name: Gabe Nacht Title: Chief Financial
Officer

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this Joinder pursuant to the Amended
and Restated Registration Rights Agreement dated as of October 5, 2017 (as the
same may hereafter be amended, the “Registration Rights Agreement”), among
Switch, Inc., a Nevada corporation (the “Corporation”), Switch, Ltd., a Nevada
limited-liability company, and the other persons party thereto.

By executing and delivering this Joinder to the Corporation, and upon acceptance
hereof by the Corporation upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement to the extent provided therein. The Corporation is
directed to add the address below the undersigned’s signature on this Joinder to
the Schedule of Investors maintained by the Corporation.

Accordingly, the undersigned has executed and delivered this Joinder as of the
         day of                     , 20    .

 

 

 

Signature of Stockholder

 

 

 

Print Name of Stockholder

Its:

 

Address:        

 

Agreed and Accepted as of

                    , 20    

 

Switch, Inc.

By:     Name: Its: